Citation Nr: 1712804	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and from September 1971 to August 1974.  He is the recipient of the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that a remand is necessary so that additional VA opinions can be obtained with regard to the claims.  The Veteran was afforded a VA examination in May 2010, after which the examiner offered negative opinions with regard to both claims.  The examiner indicated that hypertension was less likely than not related to diabetes mellitus because it preceded the Veteran's diabetes and was not worsened by the diabetes mellitus, according to the medical literature.  The examiner also stated that hepatitis C is less likely as not related to diabetes mellitus.  
However, the Veteran has presented evidence that the Veteran developed diabetes mellitus at least at the same time as the hypertension and also made an argument, through his representative, that the hypertension had been present since service.  Consequently, the hypertension opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With respect to the hepatitis C, the examiner provided no rationale for the opinion provided.  Further, no opinion on direct service connection was received, even though the Veteran's argument is that his hepatitis C has been present since active duty either because of exposure to blood during combat or IV drug use during service.  The Board also notes that the Veteran's separation examination reveals a medical history of treatment for sexually-transmitted diseases, which raises another possible cause of his hepatitis C infection.  Therefore, the Board remands the appeal so that another VA examination may be scheduled to assess the etiology of the Veteran's hypertension and hepatitis C. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

The examiner should the identify all potential risk factors for hepatitis infection documented in the claims file and at the examination.  

The examiner should then state a medical opinion with respect to the Veteran's hepatitis C as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active duty.

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that hepatitis C was caused or aggravated by the Veteran's diabetes mellitus.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




